         Case 1:20-cv-00106-N/A Document 7                 Filed 04/27/21     Page 1 of 2



UNITED STATES COURT OF INTERNATIONAL TRADE
Before: Hon. Richard K. Eaton, Sr. Judge
VECOPLAN, LLC                                                  :
                                               Plaintiff       :
                                                               :      Test Case Court No. 20-126
                                                               :
                                                               :      Proposed Suspension:
                       v.                                      :      20-106
                                                               :      20-141
UNITED STATES                                                  :
                                                               :
                                               Defendant       :
                                                               :


                CONSENT MOTION TO SUSPEND UNDER TEST CASE

       Pursuant to Rules 83(i) of the United States Court of International Trade, Plaintiff,

Vecoplan, LLC, by its attorneys, Barnes, Richardson & Colburn, hereby moves to order that

Court Nos. 20-106 and 20-141 be suspended under Test Case 20-126. On February 17, 2021,

counsel for Vecoplan consulted with counsel for the United States, who consented to test case

designation and the suspension requested in this motion “based on the representations of

counsel for Vecoplan that this case concerns the same significant questions of law and fact as

other Vecoplan cases that are currently pending before the Court of International Trade. As a

test case, this action is intended to proceed first to final determination and serve as a test of

the right to recovery in the other actions.”

        The cases for which Vecoplan seeks suspension are all entitled Vecoplan, LLC v.

United States. The court numbers for which plaintiff seeks suspension are as follows: 20-106

and 20-141.

       The test case and the cases for which Vecoplan seeks suspension involve the tariff

classification of industrial size-reduction machinery used, among other application, in the

recycling industry. The legal question in the cases is whether the machines are articles of
        Case 1:20-cv-00106-N/A Document 7             Filed 04/27/21    Page 2 of 2



HTSUS item 8479.89.9499 (other machine having an individual function) or HTSUS item

8479.82.0080 (crushing, grinding, screening, sifting, etc. machines).

       Based on the forgoing, and the consent of the United States, Vecoplan LLC

respectfully requests that the Court grant this motion by suspending Court Nos. 20-106 and

20-141 under Court No. 20-126.

                                                    Respectfully submitted,

                                                    BARNES, RICHARDSON & COLBURN
                                                    Attorneys for Plaintiff
                                                    303 E. Wacker Drive, Suite 305
                                                    Chicago, IL 60601
                                                    Tel. (312) 565-2000
                                                    lfriedman@barnesrichardson.com

                                                    By: /s/ Lawrence M. Friedman
                                                       Lawrence M. Friedman

Dated: April 27, 2021
